     Case 3:18-cv-07354-WHA Document 138-45 Filed 08/29/19 Page 1 of 10




                                                                      601 Walnut, Suite 300
                                                                 Kansas City, Missouri 64106
                                                                         Tel (816) 984-8100
                                                                         Fax (816) 984-8101

                                                                           www.PaulLLP.com




    Rick Paul and Ashlea Schwarz founded Paul LLP after years of litigating high stakes
cases involving complex litigation. We have fought against some of the biggest
companies in the country, including Syngenta, Monsanto, JPMorgan Chase, Phillips 66,
Commerce Bank, General Motors, and Wal-Mart. And we have won big. We founded the
firm on two overriding principles: (1) a strong passion for litigating cases on behalf of our
clients; and (2) a desire to make meaningful, industry-wide changes that create reshaped
markets and improved lives.

     We have recovered more than two billion dollars for our clients through trial,
arbitration, and settlement. We have handled some of the largest cases in the country
against the largest, most well-funded and well-represented companies. And, we don’t just
litigate—we prepare these cases for trial and take these cases to trial.

The Work We Do

Agriculture: The agricultural industry is rapidly consolidating and is launching new
biotechnology products every year. Located in the Midwest, we have a deep knowledge
of how law and agriculture intersect, including the areas of negligence, chemical-drift,
trespass, antitrust, food safety, trade, marketing, and resource management. The
agricultural and biotechnology industries are highly regulated with a complex web of state
and federal regulations, many of which give rise to preemption issues. Our lawyers have
handled a wide variety of cases in this area of the law and are well-versed in the statutory
and regulatory issues that arise in litigation related to agricultural in individual, mass, and
class actions.
     Case 3:18-cv-07354-WHA Document 138-45 Filed 08/29/19 Page 2 of 10




Antitrust: Antitrust laws were enacted to ensure that businesses play by the rules to
ensure that a free market prevails. Our lawyers have both prosecuted and defended
antitrust actions in the agriculture, technology, and health care industries. We handle both
antitrust class actions as well as individual cases. We make sure that companies who
engage in unfair business practices are kept in check, allowing other businesses the
opportunity to compete in a fair marketplace.

Class Actions: We know how difficult it is for a single person to bring a case against a
large corporation or entity. The enormity of this task prevents many people from pursuing
legitimate claims, which allows companies to continue with unsafe, unlawful, or unfair
practices. These are often pervasive, industry-wide violations. Our attorneys have the
assets and skill sets necessary to bring about meaningful change whether it be through
mass or class actions.

Commercial Litigation: Partnerships within or between businesses often lead to disputes.
When partnerships are exploited, or contracts are not followed through on, we help pick
up the pieces.

Commodities: Being a Midwest law firm, we know commodities litigation. From grains,
farm animals, oil and gas, precious metals, we have handled a broad spectrum of
commodities-related litigation. We are familiar with the commodities exchanges, the
statutory and regulatory environment, and the jargon of these industries.

Employment: Federal and state laws exist to ensure employees are paid and treated
fairly. Unfortunately, many companies skirt those laws to widen their profit margins and
take advantage of employee labor. We have experience taking on some of the largest
international corporations regarding independent contractor/employee misclassification,
unreimbursed business expenses, unpaid wages, executive termination, and WARN Act
violations.

Intellectual Property: Great ideas deserve protection. That’s why laws exist to guard
intellectual property, including copyright, trademarks, and patents. When works and ideas
created by an individual or company are exploited by others, we help ensure that credit
is duly awarded. Our contingency fee structuring allows individuals to bring cases they
otherwise may not be able to afford.

Products Liability: We have a breadth of experience in ensuring manufacturers take
responsibility for products that cause harm or injury to consumers. Injury and financial
harm can result from products with faulty design or improper manufacturing, as well as a
                                             2
     Case 3:18-cv-07354-WHA Document 138-45 Filed 08/29/19 Page 3 of 10




company’s failure to warn consumers of possible injury or unwanted side effects from use
of that product.

The Results We Have Achieved

In re Syngenta MIR162 Corn Litigation (District of Kansas, MDL 2591) and In re Syngenta
Litigation (Minnesota Fourth Judicial District) (appointed to Plaintiffs Executive Committee
in both federal and state MDLs; trial counsel for individual bellwether and Minnesota class
leading to $1.51 billion settlement)

In re General Motors Dex-Cool Cases (Alameda County Superior Court, California;
Jackson County Circuit Court, Missouri; Southern District of Illinois, MDL 1562)
(appointed Co-Lead Counsel in federal MDL and as Co-Lead Class Counsel in two state
courts; obtained one of the largest automotive defect settlements of all time)

In re Eclipse Aviation Depositor Litigation (Bernalillo County, New Mexico) (negotiated
settlement of approximately $49,000,000 on behalf of purchasers of jet aircraft)

In re: Air Crash of N51RX (Santa Fe County, New Mexico) (negotiated complex 8-figure
settlement in a 5-death air ambulance crash with multiple defendants and insurance
companies)

Malloy v. Pratt & Whitney (U.S. District Court, Northern District of Oklahoma) ($2.1 million
settlement of product liability claim for defective aircraft engines)

In re Great Plains Air Lines (U.S. Bankruptcy Court, Northern District of Oklahoma)
(negotiated confidential settlement with officers and directors of defunct regional airline
carrier)

In re Mountain Energy Corp. (U.S. Bankruptcy Court, Western District of Missouri)
(officer/director liability, negotiated 14-party settlement with more than $60 million
recovery)

In re Oak Hills Drilling & Operating Co. (U.S. Bankruptcy Court, Eastern District of
Oklahoma) (obtained judgment after trial for over $1.5 million on behalf of bankruptcy
estate)

De La Cruz v. Masco Retail Cabinet Group (Arbitration – AAA) (obtained $2.6 million

                                             3
     Case 3:18-cv-07354-WHA Document 138-45 Filed 08/29/19 Page 4 of 10




arbitration award for group of account representatives who were misclassified in violation
of the FLSA)

Malloy v. Commerce Bank (District Court of Tulsa County, Oklahoma) (negotiated
settlement for claims alleging aiding and abetting breach of fiduciary duty, fraudulent
transfers, and civil conspiracy on behalf of bankruptcy estate)

Sanchez v. DISH Network LLC (Arbitration – AAA) (received $2.9 million judgment on
behalf of 3,000 call center employees seeking unpaid overtime wages under the FLSA)

Cabreros, et al. v. Spansion, LLC et al. (U.S. Bankruptcy Court, District of Delaware)
(negotiated $8 million settlement of a California class action for violations of the Worker
Adjustment and Retraining Notification Act)




                                            4
     Case 3:18-cv-07354-WHA Document 138-45 Filed 08/29/19 Page 5 of 10




The Lawyers and Reputation We Enjoy

                       Rick Paul

                       Rick, managing partner of Paul LLP, specializes in complex
                       antitrust, business, bankruptcy, product liability, and consumer
                       litigation—typically involving multi-parties, class or mass actions,
                       or bankruptcy estates. Rick graduated from the University of
                       Missouri-Columbia School of Law, where he served as Associate
                       Managing Editor of the Missouri Law Review. After law school,
                       Rick was a judicial law clerk at the Missouri Supreme Court and
                       the Missouri Court of Appeals, Western District. In 1996, he began
private practice with the firm formerly known as Shughart Thomson & Kilroy, a large
Kansas City law firm with offices in Missouri, Kansas, Colorado, and Arizona. In 2002, the
Board of Directors of Shughart Thomson elected him a Shareholder and Director. In 2008,
Rick moved his practice to Stueve Siegel Hanson LLP. In May 2013, Rick started Paul
LLP.

Rick has recovered more than $2 billion for his clients through trial or settlement. Rick
has been appointed by numerous courts across the country to serve as lead counsel in
class actions and MDL proceedings and as special litigation counsel for bankruptcy
trustees. Currently, Rick is serving as interim co-lead counsel in a consolidated antitrust
class action in the United States District Court for the District of New Jersey against
Jackson Hewitt. Additionally, Rick serves on the Plaintiffs’ Executive Committee, as lead
of the antitrust track, in In re Dicamba Herbicides Litigation, MDL 2820, pending in the
United States District Court for the Eastern District of Missouri.

Rick enjoys being in the courtroom and has tried and won many types of cases in jury
trials, bench trials, and arbitrations. He has repeatedly been brought in to a case shortly
before trial for just that purpose. Recently, Rick served as trial counsel in the In re
Syngenta Litigation pending in Minnesota state court. Rick was co-lead trial counsel for
the first individual bellwether trial as well as the Minnesota class action trial. During the
third week of the Minnesota class trial, the litigation was settled on behalf of all farmers
(individual and classes) across the country. This is just the most recent in a string of cases
where Rick has been lead trial counsel, including two class arbitrations, where he
prevailed in both. He has also argued more than 40 appeals to various state and federal
appellate courts and briefed over 100 appeals.



                                              5
     Case 3:18-cv-07354-WHA Document 138-45 Filed 08/29/19 Page 6 of 10




Rick is active in the Kansas City Metropolitan Bar Association. In 2004, he served as the
Chair of the Appellate Courts Committee of the KCMBA. He has also served as Vice-
Chair on the Business Torts Committee, where he authored the Chapter on Fiduciary
Duties for the Business Torts Handbook. Rick is a frequent speaker and moderator at
seminars and presentations on handling appeals, electronic discovery, and the use of
technology in the courtroom. In 2006, Missouri Lawyers Weekly named Rick as one of
eight “Up and Coming Lawyers.” He has also been named a “Missouri/Kansas Super
Lawyer,” and is listed on American Registry’s “Top Attorneys in Missouri/Kansas.” He has
an AV Preeminent Peer Review Rating with Martindale-Hubbell.




Court Admissions

 Missouri, 1995                        U.S. Court of Appeals, 9th Circuit
 Kansas, 1997                          U.S. Court of Appeals, 10th Circuit
 U.S. Supreme Court                    U.S. Court of Appeals, 11th Circuit
 U.S. Court of Appeals, 3rd Circuit    U.S. District Court, District of Colorado
 U.S. Court of Appeals, 4th Circuit    U.S. District Court, District of Kansas
 U.S. Court of Appeals, 6th Circuit    U.S. District Court, Eastern District of Missouri
 U.S. Court of Appeals, 7th Circuit    U.S. District Court, Western District of Missouri
 U.S. Court of Appeals, 8th Circuit    U.S. District Court, Eastern District of Wisconsin

Education

University of Missouri-Columbia School of Law, Columbia, Missouri, 1995
J.D., Assistant Managing Editor, Missouri Law Review
University of Missouri, Columbia, Missouri, 1992
B.A., Economics and Political Science, Honors College
Honors: MU Varsity Tennis Team, Letter winner; Academic All Big-8




                                           6
     Case 3:18-cv-07354-WHA Document 138-45 Filed 08/29/19 Page 7 of 10




                           Ashlea Schwarz

                           Ashlea litigates complex business disputes including claims
                           for antitrust, breach of contract, breach of fiduciary duty, and
                           fraud, typically in class or multi-party actions. Ashlea has
                           represented thousands of clients from the inception of a case
                           through a verdict and litigated over 50 mass and class actions.
                           Ashlea has taken 6 cases to trial, including two collective/class
                           actions where she recovered over $5 million collectively for
                           her clients. Her practice is nationwide and traditionally
                           includes multi-party and multi-district litigation.

Ashlea remains involved in the legal community through her work as a board member for
the Kansas City Bar Association’s Federal Court Advocates Section, subcommittee chair
for American Women Lawyers, and participation in the Lawyers Association of Kansas
City. She is a contributing author for the American Bar Association’s yearly FLSA
Midwinter Report and co-author of FLSA Arbitration Strategies for the April 2013 edition
of Trial Magazine, Employment Law. In 2014, she was named one of Missouri Lawyers’
Weekly’s “Up and Coming Lawyers,” an award recognizing litigators under age 40 who
demonstrate excellence in the legal profession and in their commitment to their
communities. Ashlea continues to be selected yearly as a Kansas City Business Journal
Rising Star and Super Lawyers’ Missouri and Kansas Rising Star.

Court Admissions

Missouri, 2007                           U.S. District Court, District of Colorado
Kansas, 2008                             U.S. District Court, District of Kansas
U.S. Court of Appeals, 4th Circuit       U.S. District Court, Western District of Missouri
U.S. Court of Appeals, 10th Circuit

Education

University of Kansas School of Law, Lawrence, Kansas, 2007
J.D., Clerk for Judge Julie Robinson, U.S. District, District of Kansas, 2005-2006
Honors: P. Mize Award for Trial Advocacy, Robert F. Bennett Award for Public Service

Kansas State University, Manhattan, Kansas, 2004
B.A. in Journalism and Mass Communications and minors in English and German


                                            7
    Case 3:18-cv-07354-WHA Document 138-45 Filed 08/29/19 Page 8 of 10




Honors: Phi Beta Kappa, Phi Kappa Phi, Golden Key, Journalism and Mass
Communication Ambassador, K-State Student Foundation Board Member, University
Ambassador




                                     8
     Case 3:18-cv-07354-WHA Document 138-45 Filed 08/29/19 Page 9 of 10




                        Sean Cooper

                        Sean focuses his practice on complex commercial litigation,
                        class actions, wrongful death and catastrophic injury, antitrust
                        litigation, mass torts and wage and hour litigation. Sean earned
                        his J.D. from the University of Kansas School of Law in
                        2013. During law school, Sean was an Associate Editor of the
                        Kansas Law Review and won CALI Excellence for the Future
                        Awards in KU’s Immigration and Asylum Clinic and International
Human Rights Law. Before law school, Sean earned a B.A. in English from Truman State
University and graduated summa cum laude. Sean also received his M.A. in English from
Truman State, where he was graduate student of the year in the English program. Sean
was a four-year varsity tennis player at Truman State, posting one of the winningest
records in school history. After receiving his M.A., Sean taught English as a second
language in Bangkok, Thailand.

Court Admissions

Missouri, 2013                          U.S. Court of Appeals, 8th Circuit
Kansas, 2014                            U.S. District Court, District of Kansas
U.S. Court of Appeals, 7th Circuit      U.S. District Court, Western District of Missouri

Education

University of Kansas School of Law, Lawrence, Kansas, 2013 J.D.
Truman State University
M.A., English, 2008
B.A., English, 2006 – summa cum laude




                                           9
    Case 3:18-cv-07354-WHA Document 138-45 Filed 08/29/19 Page 10 of 10




                        Laura Fellows

                        Laura Fellows has focused her practice on complex business
                        litigation, wage and hour litigation, and personal injury matters.
                        Laura has represented class and collective action plaintiffs, as
                        well as individual plaintiffs, in contract, employment, and wage
                        and hour litigation throughout the country. Laura has also
                        represented plaintiffs in individual arbitration actions, including
                        recently first-chairing an individual misclassification arbitration to
                        a plaintiff’s victory.

During law school, Laura was on the national team for the American Bar Association’s
Negotiation Competition, reaching the semi-final round of the national competition. Laura
also served as president of the Association for Women Law Students. Before law school,
Laura attended Missouri State University as a Board of Governor’s Scholar and member
of the honors college. Also, while at Missouri State, Laura served as the homecoming
philanthropy chair, helping establish the “Can-Structure” event to benefit Ozarks Food
Harvest.

Court Admissions

Missouri, 2013                    U.S. District Court, Western District of Missouri
Kansas, 2014                      U.S. District Court, District of Kansas
Arkansas, 2015                    U.S. District Court, Eastern District of Arkansas
                                  U.S. District Court, Western District of Arkansas

Education

University of Missouri Kansas City School of Law, 2013 J.D.
Missouri State University, 2010
B.A. in Communications and minor in German, Cum Laude in the Honors College
Honors: Board of Governors Scholar




                                            10
